Case: 21-60211     Document: 00516389820         Page: 1     Date Filed: 07/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                       FILED
                                                                  July 11, 2022
                                  No. 21-60211                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   Derrick L. Jones,

                                                           Petitioner—Appellant,

                                       versus

   Warden Christopher Rivers,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:18-cv-858


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Derrick L. Jones appeals the judgment of the district court dismissing
   his petition for writ of habeas corpus with prejudice. We affirm.
          Jones is currently incarcerated in the custody of the Bureau of Prisons
   serving a 120-month term of imprisonment for possession of a firearm and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60211        Document: 00516389820              Page: 2       Date Filed: 07/11/2022




                                          No. 21-60211


   ammunition after having served a state sentence related to the same
   underlying incident. Without first proceeding through the Administrative
   Remedy Program, he filed a petition for writ of habeas corpus alleging that
   his federal sentence is being unlawfully executed because the Bureau of
   Prisons has not applied a nunc pro tunc designation to his prison term. The
   district court, acknowledging that an inmate must first exhaust his
   administrative remedies prior to seeking such relief from the court,
   nevertheless reached the merits of his complaint. It concluded that Jones
   could not show an error by the Bureau of Prisons for failing to apply a nunc
   pro tunc designation because the record as submitted by Jones demonstrated
   that the sentencing court intended his “federal sentence run consecutive to
   the state term.”
           On appeal, Jones does not challenge the district court’s merits
   conclusion, but instead argues: (1) the district court erred by dismissing his
   petition with prejudice because he had failed to exhaust his administrative
   remedies; and (2) the district court denied him procedural due process
   because he was not given sufficient opportunity to oppose the magistrate
   judge’s Report and Recommendations.1 We address these arguments in turn.
           First, while true that the ordinary course for a district court is to
   dismiss a case without prejudice when a habeas petitioner fails to first exhaust
   his administrative remedies, it is not required. Woodford v. Ngo, 548 U.S. 81,
   101 (2006) (“[E]ven if dismissals under § 1997e(c)(2) typically occur when
   the opportunity to pursue administrative remedies has passed, § 1997e(c)(2)


           1
            Jones also contends the district court inappropriately denied his motion for
   summary judgment, appointment of counsel, and motion for evidentiary hearing. Because
   he does not explain why or how the district court erred in denying these motions, we do not
   address the contentions further. See Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008)
   (“Although pro se briefs are afforded liberal construction, even pro se litigants must brief
   arguments in order to preserve them.” (citation omitted)).




                                                2
Case: 21-60211      Document: 00516389820            Page: 3    Date Filed: 07/11/2022




                                      No. 21-60211


   still serves a useful function by making it clear that the PLRA exhaustion
   requirement is not jurisdictional, and thus allowing a district court to dismiss
   plainly meritless claims without first addressing what may be a much more
   complex question, namely, whether the prisoner did in fact properly exhaust
   available administrative remedies.”). Thus, the district court was permitted
   to reach the merits.
          Second, Jones has failed to show a denial of due process in his late
   receipt of the magistrate judge’s Report and Recommendations. When a
   petitioner does not receive a copy of a magistrate judge’s report, and thus
   fails to file objections, we ask whether the petitioner was prejudiced. See
   Ferguson v. La. Dept. of Pub. Safety & Corr. Bd. of Parole, 218 F. App’x 355,
   356 (5th Cir. 2007) (citing McGill v. Goff, 17 F.3d 729, 731 (5th Cir. 1994),
   overruled on other grounds, Kansa Reinsurance Corp. v. Cong. Mort. Co., 20 F.3d
   1362, 1373–74 (5th Cir. 1994)). Here, upon discovery that Jones had not
   received the Report and Recommendations, he was mailed another copy, he
   received that copy and filed his objections, and the district court considered
   and rejected those objections. Therefore, Jones has not shown how he was
   prejudiced by the initial late delivery or initial order of the district court that
   found he did not raise objections.
          For the foregoing reasons, the judgment is AFFIRMED.




                                            3